Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-4, 6-9, 11-12, 15, 17, 19, 21, 23-25, 27, 29-31, 33-34, and 36 are pending. Applicants’ amendment filed 2/18/2020 is acknowledged.

2.  Applicant’s election of an alkyl group and methacrylic polymer for the HIC medium, a first solution comprising 0.42 M Sodium Citrate, 0.05 M Sodium Phosphate, pH 6.5 and a second solution comprising 0.05 M Sodium Phosphate, pH 6.5 for the first and second buffer solution and polyethersulfone (PES) for the viral membrane as the elected species is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

3. Claims 9 and 11 are accordingly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Accordingly, claims 1-4, 6-8, 12, 15, 17, 19, 21, 23-25, 27, 29-31, 33-34, and 36 are under consideration in the current application.

4.  Applicant’s IDS, filed 4/7/2021, is acknowledged and has been considered. 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2016/009049), in view of Banerjee et al. (US 2017/0152298), as evidenced by Exhibits A and B.

With respect to base claim 1, Keller teaches a method of purifying TNFR-Fc fusion protein using Hydrophobic Interaction Chromatography (HIC) (abstract). 

With respect to steps (a-c), Keller teaches subjecting a solution which contains TNFR-FC from two prior purification steps and is considered “a sample comprising the TNFR:Fc fusion protein” to hydrophobic interaction chromatography (HIC) and collecting the eluate to obtain purified TNFR:Fc (p. 13, lines 35-38, step (c)). As the sample is further purified using the HIC, it is considered to constitute a “sample comprising the TNFR:Fc fusion protein and at least one contaminant”. The TNFR:Fc fusion protein is also considered to bind to the chromatography medium because it is eluted form the column. 

With respect to step (c), Keller teaches that the method may further include a step (d) wherein the eluate of step (c) is subject to nanofiltration in order to separate any inactivated viruses. (p. 13, lines 10-13). 

Keller further teaches that the HIC includes hydrophobic groups such as phenyl groups (p. 10, lines 5-8).

With respect to claim 2, Keller teaches that the TNFR:Fc is etanercept (p. 4, line 28). 

With respect to claim 2, Keller teaches as noted above that the HIC medium is a HIC medium. 

With respect to claim 6, Keller teaches that useful HIC groups include phenyl groups. (p. 10, lines 7).

Differences with claimed invention

Keller does not specifically teach that the nanofiltration used to separate viruses is “through one or more viral filtration membranes” as currently claimed, as in base claim 1, step (c).

Keller also does not teach that the specifically teach that the ligand of the HIC medium is an alkyl group (elected species), as in claim 4. Instead, Keller teaches that particularly useful HIC resins are for example Phenyl Sepharose HP (p. 10, line 7). Nor does Keller teaches that the HIC medium is composed of hydroxylated methacrylic polymer resins functionalized with a butyl ligand group (claim 7). 

Banerjee teaches a method of purifying TNFR-Fc fusion protein (abstract) using Hydrophobic Interaction Chromatography (HIC) (¶91). 

Banerjee teaches that virus filtration is performed with a PALL DV20 filter (¶109). As evidenced by Exhibit B, these types of filters are hydrophilic PVDF microporous membranes. 

Banerjee teaches that the HIC is a Butyl Toyopearl 650 M resin (¶94). As evidenced by Exhibit A, this resin is composed of a base material of hydroxylated methacrylic polymer beads that have been functionalized with a Butyl ligand group.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular means to separate viruses through nanofiltration in a method of purifying a TNFR-Fc fusion protein using an HIC resin comprising phenyl as taught by Heller, a viral filtration membrane such as the DV20 hydrophilic PVDF microporous membrane and HIC a resin composed of hydroxylated methacrylic polymer functionalized with a butyl ligand group as taught by Banerjee.

Those of skill in the art would have had reason to do so because Banerjee teaches that virus filtration membranes such as the PALL DV20 filter can be used for virus purification and that Butyl Toyoperal 65M resins can be used for HIC resins in the purification of TNFR-Fc fusion proteins.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


7.  Claims 1-4, 6-7, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2016/009049), in view of Banerjee et al. (US 2017/0152298), as evidenced by exhibits A and B, as applied to claims 1-4, and 6-7 above, and further in view of Liu et al. (mAbs 2:5, 480-499, 2010).

The prior art teachings of Keller and Banerjee are discussed above.

Keller and Banerjee do not specifically recite that the viral filtration membranes pore size is from about 20-100 nm (claim 29). 
 
Keller and Banerjee also do not specifically recite that the viral filtration membranes are polyethersulfone (PES) membranes (elected species of claims 30-31). Banerjee as noted above teaches that virus filtration is performed with a PALL DV20filter (¶109), which are “PVDF microporous membrane” (see Exhibit B). 

Liu teaches that current virus-retentive filters are ultrafilters with very small pores and are made from hydrophilic polyethersulfone (PES) as well as hydrophilic polyvinylidene (PVDF) (p. 492, 1st ¶). Liu teaches that such filters can be used to filter viruses with sizes such as 18-24 nm in the case of the Virsolve Pro PES as well as 26 nm in the case of the Ultipor DV 20 PVDF membrane (see Tab1, “Commercially available virus filtration products”. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular virus filtration device such as the PALL DV20 filter taught by Banerjee as means to separate viruses as taught by Banerjee, a viral filtration membrane made from PES and viral filtration membranes with a pore size form about 20-100 nm. 

Those of skill in the art would have had reason to do so because Liu teaches that such types of virus filters were well-known in the art. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8.  Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2016/009049), in view of Banerjee et al. (US 2017/0152298), as evidenced by exhibits A and B, as applied to claims 1-4, and 6-7 above, and further in view of Gagnon et al. (US 8,188,242).

The prior art teachings of Keller and Banerjee are discussed above.

Keller and Banerjee do not specifically recite that the chromatography medium comprises a ligand comprising a hydrophobic group and an ionic group (claim 8).

However, Keller further teaches that the TNFR:Fc solution can also be subjected to multimodal anion exchange chromatography (MMC) which is a Capto adhere resin (p. 3, lines 7-8; p. 13, line 36; p. 14, line 2; p. 19, lines 31-32). This ligand is considered “a ligand comprising a hydrophobic group and an ionic group” because Keller teaches that multimodal anion exchange chromatography combines the principles of anion exchange chromatography with those of hydrophobic interaction chromatography. (p. 19, lines 26-28). 

Keller does not teach eluting the TNFR:Fc fusion protein from the multimodal anion exchange chromatography (MMC). Instead, Heller teaches working with the flow-through from the MMC. 

Gagnon teaches purification of antibodies by suing mixed mode chromatography (column 6, lines 7-9). Gagnon teaches that in some embodiments the MM chromatography support exploits a combination of anion exchange and hydrophobic interaction functionalities and that commercial examples of such supports include Capto Adhere and MEP hypercell. (column 6, lines 11-21). 

Gagnon teaches that the method includes eluting the bound antibodies from the mixed mode chromatography matrix (claim 1). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular operation mode for a flow through a mixed mode chromatography medium including a ligand comprising a hydrophobic group and an anionic group as taught by Keller with the chromatography operated in bind and elute mode. 

Those of skill in the art would have had reason to do so because Gagnon teaches that such types mixed mode chromatography column can be operated in bind and elute mode for the purification of antibodies. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


9.  Claims 1-4, 6-7, 12, 15, 17, 19, 21, 23, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2016/009049), in view of Banerjee et al. (US 2017/0152298), as evidenced by Exhibits A and B, as applied to claims 1-4 and 6-7 above, and further in view of Park et al. (US 2017/0369553) and Won et al. (US2014/0316114).

The prior art teachings of Keller and Banerjee are discussed above.

Keller and Banerjee do not specifically recite that the sample has a salt concentration of from about 0.4-2M and a pH of from about 5-8.5 (claim 12). 

Keller and Banerjee also do not specifically recite that the TNFR:Fc fusion protein is eluted using a gradient of from 100% of a first solution having a salt concentration of from about 0.4-2M, to 100% of a second solution having a salt concentration of from 0-100 mM (claim 15), or that the first and second solution each comprises a salt selected from for example ammonium sulfate or sodium citrate (claim 17), that the first and second solutions have the same pH in the range of from about 5-8.5 (claim 19) that the first and second solutions comprise the same buffer selected from a phosphate, acetate or a citrate buffer (claim 21), that the first and second solutions each comprise a buffering agent at a concentration of from about 10-200 mM (claim 23) or that the first solution comprises 0.42 M Sodium Citrate, 0.05 M Sodium Phosphate, and a pH of about 6.5 (claim 24).

The teachings further differ in the recitation that the elute from step (b) that is subjected to the filtration in step (c) comprises less than about 1 wt% of the HIC Peak 3 (claim 25) and has a protein concentration of from about 2-10 mg/ML (claim 27). 

However, Keller further teaches that it may be necessary to adjust the fraction comprising the TNFR:Fc obtained from step (b2), which is considered equivalent to applicants’ sample comprising TNFR-Fc, to achieve a specified conductivity and that this may be achieved for example by diluting the fraction(s) comprising the TNFR-FC with sodium citrate, sodium phosphate or sodium acetate buffer further comprising sodium sulphate at concentration of or about 1 M sodium sulphate (p. 10, lines 16-21). It is noted that this range intersects applicants’ claimed range for the sample having a salt concentration “of from about 0.4-2 M” and  a “pH of from about 5-8.5”. 

Keller further teaches that since hydrophobic effects are augmented by increased ionic strength, the eluate is typically in aqueous buffer with decreasing salt concentration. (p. 10, lines 11-13). Keller teaches that in a preferred embodiment, step (c) is carried out in a buffer having a pH ranging from 5.5-6.5 (p. 10, lines 14-14.) Keller teaches that the TNFR-Fc is eluted in step (c) by applying a 0-100% gradient from said washing buffer to an elution buffer having a lower concentration of ions. For example, the elution buffer may be a citrate, phosphate or acetate buffer, preferably the same buffer system used in said washing buffer (p. 10, lines 30-34), which Keller teaches comprises 50-150 mM sodium citrate, sodium phosphate or sodium acetate (p. 10, lines 22-23), with a buffer comprising 100 mM sodium phosphate and 0.6 M sodium sulphate; 50 mM sodium phosphate and 0.8 M sodium sulphate; 50 mM sodium phosphate and 0.95 M sodium sulphate or 50 mM sodium citrate and 0.8 M sodium sulphate (p. 10, lines 26-29). It is noted that these concentration of sodium sulphate and sodium citrate are very similar to applicants’ claimed ranges for sodium citrate and sodium phosphate for the first and second solution elution buffer (50 mM sodium phosphate for example converts to 0.05 M claimed).

Park also teaches a method for preparing a TNFR-Fc fusion protein mixture that uses HIC such that peak 3 is in a range of 2-17% (claim 7). It is noted that the lower end of this range is very close to applicants’ currently claimed “about 1 wt% of the HIC Peak 3”.

Wong teaches a method for separating a TNFR-Fc fusion protein using HIC (abstract). Wong teaches that the ligand used for the HIC includes a butyl group and an alkyl group (¶42). Wong teaches that the TNFR-Fc fusion protein is eluted from the column with an elution buffer having a salt concentration lower than the equilibration and wash buffer (¶57). Wong teaches that when the comprises sodium citrate, the elution buffer may include sodium citrate at a concentration of 0.3-0.4M but it is not limited thereto (¶57). Wong teaches that when an elution buffer comprises sodium sulfate, a concentration of 0.35-0.56 M can be used (¶57). In addition, the elution buffer further includes 50-100 mM sodium phosphate, but is not limited thereto (¶57). 

Wong teaches that in one embodiment an eluting buffer comprising 0.4 M sodium citrate and 50 mM sodium phosphate at pH 6.8 and an elution buffer comprising 0.4 M sodium sulfate and 50 mM sodium phosphate at pH 6.8 were used. (¶57). It is noted that this buffer is very similar to applicants’ current claimed “0.42 M sodium citrate, 0.05 M sodium phosphate and a pH of about 6.5” for the first solution and “0.05 M sodium phosphate” for the second solution in claim 24. The pH is also considered to meet applicants’ claimed “about 6.5” in claim 24. 

Wong exemplifies a HIC using a Butyl Sepharose 4 Fast Flow where the elution buffer was made to have a composition of 80% buffer I and 20% Buffer J. (¶81). As a result of the HIC a chromatogram having Peaks 1-3 were separated. The clipped form was included in Peak 1, the active form in Peak 2 and the protein aggregates in Peak 3 (¶83). Wong teaches that Buffer I includes a buffer solution at pH 6.5, 0.5 M sodium citrate and 50 mM sodium phosphate and that Buffer J also at pH 6.8 included 50 mM sodium phosphate (¶79). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, the primary references Keller teaches sample concentrations and elution buffer with salts at concentrations very close to those currently claimed. Park also teaches purification of TNFR-Fc fusion protein using HIC using an elution buffer very similar in composition to applicants and further teaches obtaining a chromatography peak 3 at its lower range which is nearly the same as applicant. Wong additionally teaches a method for separating a TNFR-Fc fusion protein using HIC suing an elution buffer which appears to match the composition currently claimed by applicants. Accordingly, and in absence of evidence to the contrary, those of skill in the art would be motivated to look to the combined references for determining optimal conditions for sample concentration as well as the particular salts and concentrations used in carrying out HIC for the purification of a TNFR-Fc fusion protein, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10.  Claims 1-4, 6-7, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2016/009049), in view of Banerjee et al. (US 2017/0152298), as evidenced by Exhibits A and B, as applied to claims 1-4, and 6-7, and further in view of Liu et al. (mAbs, 480-499, 2010).

The prior art teachings of Keller and Banerjee are discussed above.

Keller and Banerjee do not specifically recite that the eluate from step (b) is prefiltered using one or more adsorptive depth prefilters composed of for example cellulose  (claims 33-34) or that the eluate from step (b) is prefiltered using one or more charged or surface modified microporous membranes composed of for example cellulose (claim 36). 

Liu teaches that depth filters are typically composed of cellulose, a porous filter-aid such as diatomaceous earth and an ionic charged resin binder (p. 482, last ¶ 1st column). 

Liu does not teach that an eluate from a HIC is prefiltered using the depth filters as currently claimed.

However, Liu teaches that depth filters are traditionally used not only in the clarification of cell culture broths but also to maintain capacity on membrane filters or to protect virus filters (p. 482, last 5 lines on left hand column).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included an additional depth filtration step prior to viral filtration in a method of subjecting a sample comprising a TNFR:Fc fusion protein to HIC eluting the TNFR:Fc fusion protein and filtering the eluate through a viral filtration membrane as taught by Banerjee. Those of skill in the art would have had reason to do so because Liu teaches that one of the purposes of depth filters, such as ionic charged depth filters, is to maintain capacity on membrane filters or to protect virus filters. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 13, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644